FILED
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                       January 18, 2006
                                  TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                         Clerk of Court


OSCAR FEDERICO INFANZON,

          Petitioner-Appellant,

v.
                                                       No. 04-1395
MICHAEL COMFORT, Acting                            (District of Colorado)
District Director, Immigration and                 (D.C. No. 03-M-102)
Naturalization Service, Denver
District, Executive Office for
Immigration Review,

          Respondent-Appellee.



                             ORDER AND JUDGMENT *


Before BRISCOE, LUCERO and MURPHY, Circuit Judges.



      After examining the briefs and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

Accordingly, the case is ordered submitted without oral argument.


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Appellant, Oscar Infanzon filed an application for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 in the United States District Court for the District

of Colorado. In the application, Infanzon asked the district court to stay his

removal to Peru until he could pursue a motion to reopen his removal

proceedings with the Board of Immigration Appeals (“BIA”). The district court

granted Infanzon the relief he sought. Infanzon filed his Motion to Reopen with

the BIA on January 24, 2003 and the BIA denied the motion on May 29, 2003.

Infanzon filed a petition for review in this court together with a motion seeking a

stay of removal while his petition was pending. We denied the motion seeking a

stay of removal on October 29, 2003.   1



      On September 21, 2004, the district court vacated its stay of removal and

dismissed Infanzon’s § 2241 petition on the ground that this court had exclusive

jurisdiction. Infanzon filed this appeal. Because we agree with the district court

that it lacked jurisdiction to grant or deny Infanzon a stay of removal while his




      1
       This court also denied Infanzon’s petition for review. Infanzon v.
Ashcroft , 386 F.3d 1359, 1363-65 (10th Cir. 2004)

                                           -2-
petition for review was pending in this court, we   affirm the district court’s order

dismissing Infanzon’s § 2241 petition.

                                                 ENTERED FOR THE COURT



                                                 Michael R. Murphy
                                                 Circuit Judge




                                           -3-